
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.8.20.3


THIRD AMENDMENT TO
MULTICURRENCY CREDIT AGREEMENT,
LIMITED WAIVERS
AND CONSENT OF GUARANTORS


        This THIRD AMENDMENT TO MULTICURRENCY CREDIT AGREEMENT, LIMITED WAIVERS
AND CONSENT OF GUARANTORS (this "Amendment") is dated as of September 3, 2003,
and entered into by and among WESTAFF, INC., a Delaware corporation ("Parent"),
WESTAFF (USA), INC., a California corporation ("US Borrower"), WESTAFF (U.K.)
LIMITED, a limited liability company incorporated under the laws of England and
Wales ("UK Borrower"), WESTAFF SUPPORT, INC., a California corporation ("Term
Borrower", and together with US Borrower and UK Borrower, the "Borrowers"), the
financial institutions signatory hereto that are parties as Lenders to the
Credit Agreement referred to below (the "Lenders"), and GENERAL ELECTRIC CAPITAL
CORPORATION, as agent for the US Revolving Lenders, the Term Lenders and the UK
Revolving Lenders (as defined in the Credit Agreement referred to below).

Recitals

        Whereas, the Parent, the Borrowers, the Lenders and Agents have entered
into that certain Multicurrency Credit Agreement dated as of May 17, 2002 (as
amended by that certain First Amendment to Multicurrency Credit Agreement,
Limited Waivers and Consent of Guarantors, dated as of October 31, 2002, and as
further amended by that certain Second Amendment to Multicurrency Credit
Agreement, Limited Waivers and Consent of Guarantors, dated as of June 13, 2003,
the "Credit Agreement"; capitalized terms used in this Amendment without
definition shall have the meanings given such terms in the Credit Agreement);
and

        Whereas, the Borrowers have requested that the Lenders agree to permit
US Borrower to incur and repay certain revolving indebtedness pursuant to an
Unsecured Subordinated Draw Down Note, to be dated as of the date hereof (the
"Subordinated Draw Down Note") and executed by the US Borrower in favor of W.
Robert Stover (the "Subordinated Creditor"); and

        Whereas, the obligations under such Subordinated Draw Down Note are to
be treated as Additional Subordinated Debt under the Credit Agreement;

        Whereas, the Requisite Lenders are willing to permit such incurrence, on
the terms and conditions set forth in this Amendment (which Amendment shall be
effective as of the date that all conditions to such effectiveness set forth
herein have been satisfied (the "Effective Date")).

        Now, therefore, in consideration of the premises and the mutual
agreements set forth herein, the Parent, the Borrowers, the Lenders, and Agents
agree as follows:

        1.     AMENDMENTS TO CREDIT AGREEMENT. Subject to the conditions and
upon the terms set forth in this Amendment, the Credit Agreement is hereby
amended as follows:

        1.1   Amendment to Annex A of the Credit Agreement. Annex A to the
Credit Agreement is hereby amended to add the following definition in the proper
alphabetical sequence:

        "'Subordinated Draw Down Note' means that certain Unsecured Subordinated
Draw Down Note dated as of September    , 2003 and executed by US Borrower in
favor of W. Robert Stover evidencing borrowings made from time to time
thereunder by US Borrower in an amount not to exceed $1,000,000. For the
avoidance of doubt, obligations under the Subordinated Draw Down Note are
Additional Subordinated Debt."

--------------------------------------------------------------------------------

        1.2   Amendment to Section 1.3(b)(iii) of the Credit Agreement.
Section 1.3(b)(iii) is hereby amended in its entirety to read as follows:

        "(iii) If any Credit Party issues Stock (other than directors qualifying
shares and other than the issuance of Stock of Parent upon exercise of warrants,
options and purchasing rights pursuant to incentive, stock option and employee
purchasing plans) or incurs Indebtedness (other than as expressly permitted by
Section 6.3 but including any Subordinated Debt and Additional Subordinated Debt
issued after the Closing Date), no later than the Business Day following the
date of receipt of the proceeds thereof, Parent shall contribute the proceeds to
Borrowers and all Borrowers (in the case of an issuance by Parent or any other
Guarantor) or the issuing Borrower shall prepay the Loans in an amount equal to
all such proceeds, net of underwriting discounts and commissions and other
reasonable costs, fees and expenses paid to non-Affiliates in connection
therewith. Any such prepayment shall be applied in accordance with
Section 1.3(c). Notwithstanding the foregoing, in the event of any such issuance
by UK Borrower, only the UK Revolving Loans shall be prepaid with the net
proceeds of such issuance."

        1.3   Amendment to Section 6.3(a)(vii) of the Credit Agreement.
Section 6.3(a)(vii) is hereby amended in its entirety to read as follows:

        "(vii) Additional Subordinated Debt, provided that (A) (except with
respect to the Subordinated Draw Down Note) such Indebtedness does not provide
for any scheduled principal payments until all Obligations have been paid in
full and all Commitments have been terminated, and (B) immediately prior to and
after giving effect to such Indebtedness, no Default or Event of Default shall
have occurred and be continuing and such Indebtedness is subordinated on terms
satisfactory in all respects to the Applicable Agent in its sole discretion;"

        1.4   Amendment to Section 6.3(b) of the Credit Agreement.
Section 6.3(b) is hereby amended in its entirety to read as follows:

        "(b) No Credit Party shall, directly or indirectly, voluntarily
purchase, redeem, defease or prepay before the scheduled payment date therefore
any principal of, premium, if any, interest or other amount payable in respect
of any Indebtedness, other than (i) the Obligations; (ii) the Refinancing;
(iii) Indebtedness secured by a Permitted Encumbrance if the asset securing such
Indebtedness has been sold or otherwise disposed of in accordance with Sections
6.8(b) or (c); (iv) Indebtedness permitted by Section 6.3(a)(v) upon any
refinancing thereof in accordance with Section 6.3(a)(v); (v) intercompany
Indebtedness owed to a Borrower; (vi) other Indebtedness (excluding Subordinated
Debt) not in excess of $250,000; (vii) the Subordinated Debt solely to the
extent that payment is permitted under Section 6.14; and (viii) the Subordinated
Draw Down Note solely to the extent that payment is permitted under
Section 6.14(e)."

        1.5   Amendment to Section 6.14(e) of the Credit Agreement.
Section 6.14(e) of the Credit Agreement is hereby amended in its entirety to
read as follows:

        "(e) (i) with respect to Subordinated Debt and Additional Subordinated
Debt (other than the Subordinated Draw Down Note) scheduled payments of
interest; provided, that (A) no Default or Event of Default has occurred and is
continuing or would result after giving effect to any Restricted Payment
pursuant to clause (e)(i) above; (B) Borrowers collectively shall have aggregate
Borrowing Availability of the US Dollar Equivalent of at least fifteen percent
(15%) of the Aggregate Borrowing Base (but in no event less than the US Dollar
Equivalent of $5,000,000) after giving effect to any Restricted Payment pursuant
to clause (e)(i) above; and (C) the timing of the Restricted Payments referred
to in clause (e)(i) above shall be set at

2

--------------------------------------------------------------------------------

dates that permit the delivery of Fiscal Period Financial Statements set forth
in clause (a) of Annex E prior to each such payment; and (ii) with respect to
the Subordinated Draw Down Note, scheduled payments of principal and interest,
provided that prior to and immediately after giving effect to such Restricted
Payment, (A) no Default or Event of Default has occurred and is continuing or
would result after giving effect to any Restricted Payment pursuant to
clause (e)(ii) above; (B) the US Borrower shall have maintained and upon giving
effect to any Restricted Payment pursuant to clause (e)(ii) above, will have
both (1) an average daily Borrowing Availability with respect to the US
Borrowing Base of not less than $2,500,000 for the period including the proposed
date of such Restricted Payment (after having given effect to such payment) and
the twenty-two (22) Business Days immediately prior to the proposed date of such
Restricted Payment, and (2) a daily Borrowing Availability with respect to the
US Borrowing Base of not less than $1,000,000 for each of the twenty-two
(22) Business Days immediately prior to the proposed date of such Restricted
Payment and for the proposed date of such Restricted Payment (after having given
effect to such payment); and (C) US Agent shall have received a certificate from
the Financial Officer of the US Borrower prior to the making of any Restricted
Payment under this clause (e)(ii) above certifying that (1) no Default or Event
of Default exists immediately prior to or would result from the making of any
Restricted Payment under this clause (e)(ii), and (2) any such Restricted
Payment is being made in accordance with and is not otherwise prohibited by this
Section 6.14(e)(ii), which certificate shall set forth in reasonable detail the
calculations required in order to deliver such certificate;"

        1.6   Amendment to Section 6.14(x) of the Credit Agreement.
Section 6.14(x) of the Credit Agreement is hereby amended to be clause "(i)" and
such clause is further amended in its entirety to read as follows:

        "(i) payment of up to $1 million of principal of Subordinated Debt from
the proceeds of a sale of the Mortgaged Properties; provided that (y) the Term
Loan has been repaid in full, and (z) no Default or Event of Default has
occurred and is continuing or would result after giving effect to any Restricted
Payment pursuant to this clause (i);"

        1.7   Amendment to Section 11.8 of the Credit Agreement. Section 11.8 of
the Credit Agreement is hereby amended to add the following new paragraph at the
end of such Section:

"Notwithstanding anything to the contrary set forth herein or in any other
written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties acknowledge and agree that
(i) any obligations of confidentiality contained herein and therein do not apply
and have not applied from the commencement of discussions between the parties to
the tax treatment and tax structure of the transactions contemplated hereby (and
any related transactions or arrangements), and (ii) each party (and each of its
employees, representatives, or other agents) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment and tax structure, all within the meaning of Treasury Regulations
Section 1.6011-4; provided, however, that each party recognizes that the
privilege each has to maintain, in its sole discretion, the confidentiality of a
communication relating to the transaction contemplated hereby, including a
confidential communication with its attorney or a confidential communication
with a federally authorized tax practitioner under Section 7525 of the Internal
Revenue Code, is not intended to be affected by the foregoing. The preceding
sentence is intended to cause the transaction contemplated by this Agreement to
be treated as not having been offered under conditions of confidentiality for
purposes of Section 1.6011-4(b)(3) (or any successor provision) of the Treasury
Regulations promulgated under Section 6011 of the IRC, and shall be construed in
a

3

--------------------------------------------------------------------------------

manner consistent with such purpose. In addition, each party hereto acknowledges
that it has no proprietary or exclusive rights to the federal tax structure of
the transaction contemplated by this Agreement or any federal tax matter or
federal tax idea related to the transaction contemplated by this Agreement."

        2.     LIMITED WAIVERS. Subject to the satisfaction of the conditions
set forth herein, the Lenders hereby agree that, notwithstanding the
restrictions set forth in the Credit Agreement regarding investments in
Affiliates who are not Credit Parties set forth in Section 6.3(a)(x)(K) of the
Credit Agreement and the restrictions on transactions among Affiliates set forth
in Section 6.4 of the Credit Agreement, the Agents and Lenders hereby agree that
for a period not to exceed twelve months from the date hereof, US Borrower may
accrue, and Westaff Australia may defer the making of, royalty payments (the
"Deferred Royalty Payments") that would otherwise be required to be paid by
Westaff Australia to the US Borrower pursuant to that certain License and
Royalty Agreement (Australia), dated October 28, 1997, but solely to the extent
that (i) Westaff Australia is expressly prohibited from making such Deferred
Royalty Payments under the terms of the Australian Loan Documents, as amended
through the date hereof, and (ii) the aggregate amount of such Deferred Royalty
Payments does not exceed Australian $1,300,000 at any time. The waiver herein
provided shall be limited precisely as written, shall apply solely with respect
to the Deferred Royalty Payments, and nothing contained in this Amendment shall
be deemed to constitute a waiver of any Default or Event of Default or provision
of the Credit Agreement, or any consent to departure from the terms of the
Credit Agreement.

        3.     REPRESENTATIONS AND WARRANTIES OF PARENT AND THE BORROWERS. The
Credit Parties (other than UK Borrower), jointly and severally, and UK Borrower,
only in respect of itself, severally, make the following representations and
warranties to each Lender and each Agent with respect to all Credit Parties:

        3.1   Power and Authority. Each of the Credit Parties has all corporate
or other organizational power and authority to enter into this Amendment and, as
applicable, the Consent of Guarantors attached hereto (the "Consent"), and to
carry out the transactions contemplated by, and to perform its obligations under
or in respect of, the Credit Agreement, as amended hereby.

        3.2   Due Authorization, Non-Contravention. The execution, delivery and
performance by each Credit Party of this Amendment and the Consent, as
applicable, and the performance of the obligations of each Credit Party under or
in respect of the Credit Agreement as amended hereby (a) have been duly
authorized by all necessary corporate, limited liability company or partnership
action, (b) do not contravene any provision of such Person's charter, bylaws or
partnership or operating agreement, as applicable, (c) do not violate any law or
regulation or any order or decree of any court or Governmental Authority of the
United States or the United Kingdom or, in each case, any political subdivision
thereof, (d) do not conflict with or result in the breach or termination of,
constitute a default under or accelerate or permit the acceleration of any
performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which such Person is a party or by which such
Person or any of its property is bound, except where any such violations,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, and (e) do not result in the creation or imposition of
any Lien on any of the property of such Person.

        3.3   Execution, Delivery and Enforceability. This Amendment and the
Consent have been duly executed and delivered by each Credit Party which is a
party thereto and constitute the legal, valid and binding obligations of such
Credit Party, enforceable in accordance with their terms, except as
enforceability may be limited by Insolvency Laws or similar laws affecting
creditors' rights generally or by general equitable principles.

4

--------------------------------------------------------------------------------




        3.4   Additional Subordinated Debt. The US Borrower has delivered to US
Agent a complete and correct copy of the Subordinated Draw Down Note (including
all schedules, exhibits, amendments, supplements, modifications, assignments and
all other documents delivered pursuant thereto or in connection therewith). US
Borrower has the corporate power and authority to incur the Indebtedness
evidenced by the Subordinated Draw Down Note. All Obligations, including the
Letter of Credit Obligations and Obligations under the Guaranties constitute
senior indebtedness entitled to the benefits of the subordination provisions
contained in the Subordinated Draw Down Note. The Borrowers acknowledge that
each Agent and each Lender are entering into this Amendment in reliance upon the
subordination provisions of the Subordinated Draw Down Note and the
representations contained herein.

        3.5   No Default or Event of Default. No event has occurred and is
continuing after giving effect to this Amendment or will result from the
execution and delivery of this Amendment or the Consent that would constitute a
Default or an Event of Default.

        3.6   Representations and Warranties. After giving effect to this
Amendment, each of the representations and warranties contained in the Loan
Documents is and will be true and correct in all material respects on and as of
the date hereof and as of the effective date of this Amendment, except to the
extent that such representations and warranties specifically relate to an
earlier date, in which case they were true, correct and complete in all material
respects as of such earlier date.

        4.     CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT. This Amendment
shall be effective only if and when (i) signed by, and when counterparts hereof
shall have been delivered to the US Agent (by hand delivery, mail or telecopy)
by, the Parent, the Borrowers and the Requisite Lenders, (ii) each Guarantor
shall have delivered to the US Agent executed counterparts of the Consent and
(iii) US Agent shall have received an executed copy of the Subordinated Draw
Down Note (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other documents delivered pursuant thereto or
in connection therewith), in form and substance and containing subordination
provisions satisfactory to the US Agent (which documents shall be certified by
an officer of the US Borrower as being true, complete and correct).

        5.     EFFECT OF AMENDMENT; RATIFICATION. This Amendment is a Loan
Document. From and after the date on which this Amendment becomes effective, all
references in the Loan Documents to the Credit Agreement shall mean the Credit
Agreement as amended hereby. Except as expressly amended or waived hereby, the
Credit Agreement and the other Loan Documents, including the Liens granted
thereunder, shall remain in full force and effect, and all terms and provisions
thereof are hereby ratified and confirmed. Each of the Parent and each Borrower
confirms that as amended hereby, each of the Loan Documents is in full force and
effect.

        6.     RELEASE AND WAIVER OF CLAIMS. DEFENSES AND RIGHTS OF SET OFF.
Each of Parent and the Borrowers acknowledges that the US Agent, the UK Agent
and the Lenders have performed all obligations and duties owed to Parent and the
Borrowers under the Loan Documents through the date hereof, and each such party
further, acknowledges, represents and warrants that, none of Parent or the
Borrowers has any claim, cause of action, defense, or right of set off against
the US Agent, the UK Agent or the Lenders, and, to the extent that any such
party has any such rights, each of the Parent and the Borrowers hereby releases,
waives, and forever discharges the US Agent, the UK Agent and the Lenders
(together with each of their predecessors, successors and assigns) and each of
their officers, directors employees, agents and representative from each action,
cause of action, suit, debt, defense, right of set off, or other claim
whatsoever, in law or in equity, known or unknown against the US Agent, the UK
Agent or the Lenders.

        7.     APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS AND

5

--------------------------------------------------------------------------------


DECISIONS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED
IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES.

        8.     COMPLETE AGREEMENT. This Amendment sets forth the complete
agreement of the parties in respect of any amendment to any of the provisions of
any Loan Document. The execution, delivery and effectiveness of this Amendment
do not constitute a waiver of any Default or Event of Default, amend or modify
any provision of any Loan Document except as expressly set forth herein or
constitute a course of dealing or any other basis for altering the Obligations
of any Credit Party.

        9.     CAPTIONS; COUNTERPARTS. The catchlines and captions herein are
intended solely for convenience of reference and shall not be used to interpret
or construe the provisions hereof. This Amendment may be executed by one or more
of the parties to this Amendment on any number of separate counterparts
(including by telecopy), all of which taken together shall constitute but one
and the same instrument.

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the undersigned has duly executed this Third
Amendment to Multicurrency Credit Agreement, Limited Waivers and Consent of
Guarantors as of the date set forth above.

    WESTAFF (USA), INC.
 
 
By:
/s/  DIRK A. SODESTROM      

--------------------------------------------------------------------------------


 
      Name: Dirk A. Sodestrom         Title: Senior Vice President and Chief
Financial Officer                
 
 
WESTAFF SUPPORT, INC.
 
 
By:
/s/  DIRK A. SODESTROM      

--------------------------------------------------------------------------------


 
      Name: Dirk A. Sodestrom         Title: Senior Vice President and Chief
Financial Officer                
 
 
WESTAFF (U.K.) LIMITED
 
 
By:
/s/  DWIGHT S. PEDERSEN      

--------------------------------------------------------------------------------


 
      Name: Dwight S. Pedersen         Title: Director                
 
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as US Agent, UK Agent, a US Revolving Lender, a Term Lender and a UK Revolving
Lender
 
 
By:
/s/  LAWRENCE E. RIDGWAY      

--------------------------------------------------------------------------------


 
      By: Lawrence E. Ridgway         Duly Authorized Signatory                
 
 
BANK OF AMERICA, N. A.,
as Documentation Agent, a US Revolving Lender, a Term Lender and a UK Revolving
Lender
 
 
By:
/s/  PHILIP J. SEFCHOVICH      

--------------------------------------------------------------------------------


 
      Name: Philip J. Sefchovich         Title: Assistant Vice President    

S-1

--------------------------------------------------------------------------------

        The following Persons are signatories to this Third Amendment to
Multicurrency Credit Agreement, Limited Waivers and Consent of Guarantors in
their capacity as Credit Parties and not as Borrowers.

    WESTAFF, INC.
 
 
By:
/s/  DIRK A. SODESTROM      

--------------------------------------------------------------------------------


 
      Name: Dirk A. Sodestrom         Title: Senior Vice President and Chief
Financial Officer                

S-1

--------------------------------------------------------------------------------

CONSENT OF GUARANTORS

        Each of the undersigned is a Guarantor of the Obligations of the
Borrowers under the Credit Agreement and each other Loan Document (including
each US Borrower and Term Borrower in its capacity as a Guarantor of the
Obligations of the other Borrowers) and hereby (a) consents to the foregoing
Amendment, (b) acknowledges that notwithstanding the execution and delivery of
the foregoing Amendment, the obligations of each of the undersigned Guarantors
are not impaired or affected and the Parent Guaranty, the Subsidiary Guaranty,
and the cross-guaranty contained in the Credit Agreement continue in full force
and effect, and (c) ratifies the Parent Guaranty, the Subsidiary Guaranty or the
cross-guaranty contained in the Credit Agreement, as applicable, and each of the
Loan Documents to which it is a party and further ratifies the Liens granted by
it to any Agent for its benefit and the benefit of the Lenders.

[signatures following; remainder of page intentionally left blank]

Consent-1

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the undersigned has executed and delivered
this CONSENT OF GUARANTORS as of the date first set forth above.

    WESTAFF, INC.
 
 
By:
/s/  DIRK A. SODESTROM      

--------------------------------------------------------------------------------


 
      Name: Dirk A. Sodestrom         Title: Senior Vice President and Chief
Financial Officer                
 
 
WESTERN MEDICAL SERVICES, INC.,
a California corporation
 
 
By:
/s/  GARY A. KITTLESON      

--------------------------------------------------------------------------------


 
      Name: Gary Kittleson         Title: Executive Vice President, Chief
Financial Officer and Secretary                
 
 
WESTAFF (USA), INC.
 
 
By:
/s/  DIRK A. SODESTROM      

--------------------------------------------------------------------------------


 
      Name: Dirk A. Sodestrom         Title: Senior Vice President and Chief
Financial Officer                
 
 
WESTAFF SUPPORT, INC.
 
 
By:
/s/  DIRK A. SODESTROM      

--------------------------------------------------------------------------------


 
      Name: Dirk A. Sodestrom         Title: Senior Vice President and Chief
Financial Officer                            

Consent Signatures-1

--------------------------------------------------------------------------------


 
 
MEDIAWORLD INTERNATIONAL
 
 
By:
/s/  DIRK A. SODESTROM      

--------------------------------------------------------------------------------


 
      Name: Dirk A. Sodestrom         Title: Senior Vice President and Chief
Financial Officer                

Consent Signatures-2

--------------------------------------------------------------------------------



QuickLinks


THIRD AMENDMENT TO MULTICURRENCY CREDIT AGREEMENT, LIMITED WAIVERS AND CONSENT
OF GUARANTORS
